DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pat Pub# 2018/0098311) in view of Min et al. (US Pat# 8,116,246).
Regarding claims 1 and 18, Hong teaches a communication apparatus comprising an obtaining unit configured to obtain information indicating an operation state of a user equipment (Fig. 1 and Sections 0015, 0142, 0155, and 0216, obtaining the status of the user device); and a determining unit configured to determine, based on the operation state of the user equipment, a change time taken by a changing unit to change communication between the user equipment and a wireless base station to an 
	Min teaches a determining unit configured to determine, based on the operation state of the user equipment, a change time taken by a changing unit to change communication between the user equipment and a wireless base station after a predetermined condition has been met (Col. 3 lines 36-50 and Col. 3 line 63-Col. 4 line 11, based on a battery status when it hits a predetermined condition changing the communication between a user device and base station).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art at the time the invention was made to incorporate a predetermined condition as taught by Min into Hong’s communication apparatus in order to improve efficiency (Col. 2 line 55-Col. 3 line 9).
Regarding claim 14, the combination including Hong teaches wherein information indicating the operation state of the user equipment is sent from the user equipment in one of an RRC Connection Setup Complete, a Direct Transfer, and an Attach Complete (Fig. 1, RRC connection setup complete).
Regarding claim 15, the combination including Hong Hong teaches wherein the communication apparatus is a wireless base station 110 (Fig. 1, wireless base station).
Regarding claim 16, the combination including Hong Hong teaches wherein the communication apparatus is included in a core network (Fig. 1, core network).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pat Pub# 2018/0098311) in view of Min et al. (US Pat# 8,116,246) and further in view of Yu et al. (US Pat# 8,582,483).
Regarding claim 2, Hong in view of Min teaches the limitations in claim 1.  However, Hong and Min fail to teach indicating a type of the user equipment.
Yu teaches wherein the obtaining unit further obtains information indicating a type of the user equipment, and the determining unit determines the change time also based on the type of the user equipment (Col. 13 lines 35-48 and Claims 11 and 26, indicating a type of the user equipment).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art at the time the invention was made to incorporate indicating a type of the user equipment as taught by Yu into a predetermined condition as taught by Min into Hong’s communication apparatus in order to improve efficiency (Col. 1 lines 33-36).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pat Pub# 2018/0098311) in view of Min et al. (US Pat# 8,116,246) and further in view of Jeong et al. (US Pat Pub# 2016/0337898).
Regarding claim 17, Hong in view of Min teaches the limitations in claims 1 and 16.  However, Hong and Min fail to teach a UE Context Modification Request.
Jeong teaches wherein the obtaining unit obtains the operation state of the user equipment by reading out the operation state from a UE Context Modification Request (Sections 0083 and 0094, a UE Context Modification Request).
.
 Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        4/22/2021